Title: From Alexander Hamilton to Theodore Sedgwick, 10 May 1800
From: Hamilton, Alexander
To: Sedgwick, Theodore


New York May 10. 1800
Dr Sir
I am very sorry for the information contained in your letter of the 7th. But I am not intimate enough with Dexter to put myself upon Paper to him. If on his return I can catch him at New York I shall have a particular conversation with him.
He is I am persuded much mistaken as to the opinion entertained of Mr Adams by the Fœderal party. Were I to determine from my own observation I should say, most of the most influential men of that party consider him as a very unfit and incapable character.
For my individual part my mind is made up. I will never more be responsible for him by my direct support—even though the consequence should be the election of Jefferson. If we must have an enemy at the head of the Government, let it be one whom we can oppose & for whom we are not responsible, who will not involve our party in the disgrace of his foolish and bad measures. Under Adams as under Jefferson the government will sink. The party in the hands of whose chief it shall sink will sink with it and the advantage will all be on the side of his adversaries.
Tis a notable expedient for keeping the Fœderal party together to have at the head of it a man who hates and is dispised by those men of it who in time past have been its most efficient supporters.
If the cause is to be sacrificed to a weak and perverse man, I withdraw from the party & act upon my own ground—never certainly against my principles but in pursuance of them in my own way. I am mistaken if others will not do the same.
The only way to prevent a fatal scism in the Fœderal party is to support G Pinckney in good earnest.
If I can be perfectly satisfied that Adams & Pinckney will be upheld in the East with intire good faith, on the ground of conformity I will wherever my influence may extend pursue the same plan. If not I will pursue Mr. Pinkny as my single object.
Adieu Yrs. truly
A H
T Sedgwick E
